Exhibit 10.1

DCT INDUSTRIAL TRUST INC.

AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS    1

2.

   EFFECTIVE DATE AND TERMINATION OF PLAN    5

3.

   ADMINISTRATION OF PLAN    6

4.

   SHARES AND UNITS SUBJECT TO THE PLAN    7

5.

   PROVISIONS APPLICABLE TO STOCK OPTIONS    7    5.1.    Grant of Option    7
   5.2.    Option Price    8    5.3.    Period of Option and Vesting    8   
5.4.    Exercisability Upon and After Termination of Optionee    8    5.5.   
Exercise of Options    8    5.6.    Payment    9    5.7.    Stock Appreciation
Rights    9    5.8.    Exercise by Successors    10    5.9.   
Nontransferability of Option    10    5.10.    Deferral    10    5.11.   
Certain Incentive Stock Option Provisions    10

6.

   PROVISIONS APPLICABLE TO RESTRICTED STOCK    11    6.1.    Grant of
Restricted Stock    11    6.2.    Certificates    11    6.3.    Restrictions and
Conditions    12

7.

   PROVISIONS APPLICABLE TO PHANTOM SHARES    12    7.1.    Grant of Phantom
Shares    12    7.2.    Term    12    7.3.    Vesting    13    7.4.   
Settlement of Phantom Shares    13    7.5.    Other Phantom Share Provisions   
14    7.6.    Claims Procedures    15

8.

   PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS    16    8.1.    Grant of
Dividend Equivalent Rights    16    8.2.    Certain Terms    16    8.3.    Other
Types of Dividend Equivalent Rights    17    8.4.    Deferral    17

 

i



--------------------------------------------------------------------------------

9.

   OTHER STOCK-BASED AWARDS    17

10.

   PERFORMANCE GOALS    17

11.

   TAX WITHHOLDING    18    11.1.    In General    18    11.2.    Share
Withholding    18    11.3.    Withholding Required    19

12.

   REGULATIONS AND APPROVALS    19

13.

   INTERPRETATION AND AMENDMENTS; OTHER RULES    20

14.

   CHANGES IN CAPITAL STRUCTURE    20

15.

   MISCELLANEOUS    22    15.1.    No Rights to Employment or Other Service   
22    15.2.    Right of First Refusal; Right of Repurchase    22    15.3.    No
Fiduciary Relationship    22    15.4.    No Fund Created    22    15.5.   
Notices    23    15.6.    Exculpation and Indemnification    23    15.7.   
Captions    23    15.8.    Governing Law    23

 

ii



--------------------------------------------------------------------------------

DCT INDUSTRIAL TRUST INC.

AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

DCT Industrial Trust Inc. (f/k/a Dividend Capital Trust Inc.), a Maryland
corporation, wishes to attract key employees, Directors, consultants and
advisors to the Company and Subsidiaries and induce key employees, Directors,
consultants and advisors to remain with the Company and Subsidiaries, and
encourage them to increase their efforts to make the Company’s business more
successful whether directly or through Subsidiaries. In furtherance thereof, the
DCT Industrial Trust Inc. Amended and Restated 2006 Long-Term Incentive Plan is
designed to provide equity-based incentives to key employees, Directors,
consultants and advisors of the Company and Subsidiaries. Awards under the Plan
may be made to selected key employees, Directors, consultants and advisors of
the Company and Subsidiaries in the form of Options (including Stock
Appreciation Rights), Restricted Stock, Phantom Shares, Dividend Equivalent
Rights or other forms of equity-based compensation.

 

1. DEFINITIONS.

Whenever used herein, the following terms shall have the meanings set forth
below:

“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock, Phantom Shares, Dividend Equivalent Rights and other
equity-based Awards as contemplated herein.

“Award Agreement” means a written agreement in a form approved by the Committee
to be entered into between the Company and the Participant as provided in
Section 3. An Award Agreement may be, without limitation, an employment or other
similar agreement containing provisions governing grants hereunder, if approved
by the Committee for use under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means, unless otherwise provided in the Participant’s Award Agreement:
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect;
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or Subsidiaries or its
affiliates; (iii) the commission of a felony or a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or Subsidiaries or any affiliate thereof; (iv) fraud,
misappropriation or embezzlement; (v) a material breach of the Participant’s
employment agreement (if any) with the Company or Subsidiaries or its
affiliates; (vi) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant; (vii) any
illegal act detrimental to the Company or Subsidiaries or its affiliates; or
(viii) repeated failure to devote substantially all of Participant’s business
time and efforts to the Company if required by Participant’s employment
agreement; provided, however, that, if at any particular time the Participant is
subject to an effective employment agreement with the Company, then, in lieu of



--------------------------------------------------------------------------------

the foregoing definition, “Cause” shall at that time have such meaning as may be
specified in such employment agreement.

“Change in Control” means the happening of any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Participant, the Participant and any “group” (as such
term is used in Section 13(d)(3) of the Exchange Act) of which the Participant
is a member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding Shares (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

(ii) any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any Director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the members of the Board then still in office who were members of
the Board at the beginning of such 24-calendar-month period, shall be deemed to
be an Incumbent Director.

Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Change in Control to the maximum extent possible
(e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the compensation committee of the Board.

“Common Stock” means the Company’s Common Stock, par value $.01 per share,
either currently existing or authorized hereafter.

“Company” means DCT Industrial Trust Inc. (f/k/a Dividend Capital Trust Inc.), a
Maryland corporation.

“Contribution Agreement” means the Contribution Agreement among DCT Industrial
Trust Inc., DCT Industrial Operating Partnership LP, and Dividend Capital
Advisors Group LLC, dated as of July 21, 2006.

“Director” means a non-employee director of the Company or Subsidiaries.

“Disability” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the occurrence of an event which would entitle an
employee of the Company to the payment of disability income under one of the
Company’s approved long-term disability income plans or a long term disability
as determined by the Committee in its absolute discretion pursuant to any other
standard as may be adopted by the Committee. Notwithstanding the foregoing, no
circumstances or condition shall constitute a Disability to the extent that, if
it were, a 20% tax would be imposed under Section 409A of the Code; provided
that, in such a case, the event or condition shall continue to constitute a
Disability to the maximum extent possible (e.g., if applicable, in respect of
vesting without an acceleration of distribution) without causing the imposition
of such 20% tax.

“Dividend Equivalent Right” means a right awarded under Section 8 to receive (or
have credited) the equivalent value of dividends paid on Common Stock.

“Eligible Person” means (i) an officer, Director, employee, consultant or
advisor of the Company or Subsidiaries or other person expected to provide
significant services (of a type expressly approved by the Committee as covered
services for these purposes) to the Company or Subsidiaries or (ii) a joint
venture affiliate of the Company or Subsidiaries or employees of the foregoing.
In the case of grants directly or indirectly to employees of entities described
in clause (ii) of the foregoing sentence, the Committee may make arrangements
with such entities in its discretion, in light of tax and other considerations.
In connection with any merger, acquisition or other business combination to
which the Company or any Subsidiary is a party, the Committee is authorized to
designate other persons who may be deemed Eligible Persons for purposes of the
Plan (other than with respect to the award of Incentive Stock Options) where
such persons are key employees of another party to the business combination (or
key employees of any affiliate of such party) but do not become employees of the
Company or any Subsidiary following the business combination; provided that the
Committee determines that granting substitute Awards under the Plan, in place of
outstanding awards held by the recipient under one or more plans of the
predecessor employer, constitutes appropriate severance compensation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national securities exchange or quoted or reported on the
NASDAQ National Market (“NASDAQ”), the closing sales price per Share on the
exchange or NASDAQ on such date or, if there were no sales of Shares on such
exchange or NASDAQ on such date, on the last preceding date on which there was a
sale of Shares on such exchange or NASDAQ, as determined by the Committee,
(ii) if Shares are not then listed on a national securities exchange or quoted
on NASDAQ but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for the Shares in such over-the-counter market on
such date or, if there were no sale of Shares on such market on such date, on
the last preceding date on which there was a sale of such Shares in such market,
as determined by the Committee, or (iii) if Shares are not then listed on a
national securities exchange, quoted on NASDAQ or traded on an over-the-counter
market, such value as the Committee in its discretion may in good faith
determine; provided that, where the Shares are so listed or traded, the
Committee may make such discretionary determinations where the Shares have not
been traded for 10 consecutive trading days.

“Grantee” means an Eligible Person granted Restricted Stock, Phantom Shares,
Dividend Equivalent Rights or such other equity-based Awards (other than an
Option) as may be granted pursuant to Section 9.

“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.

“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.

“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.

“Optionee” means an Eligible Person to whom an Option is granted, or the
Successors of the Optionee, as the context so requires.

“Option Price” means the price per share of Common Stock, determined by the
Board or the Committee, at which an Option may be exercised.

“Participant” means a Grantee or Optionee.

“Performance Goals” has the meaning set forth in Section 10.

“Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value.

“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
or, if so provided by the Committee, such Fair Market Value to the extent in
excess of a base value established by the Committee at the time of grant.

“Plan” means the Company’s Amended and Restated 2006 Long-Term Incentive Plan,
as set forth herein and as the same may from time to time be amended.

 

4



--------------------------------------------------------------------------------

“Restricted Stock” means an award of Shares that are subject to restrictions
hereunder.

“Retirement” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the Termination of Service (other than for Cause)
of a Participant on or after the Participant’s attainment of age 65 or on or
after the Participant’s attainment of age 55 with five consecutive years of
service with the Company or Subsidiaries or its affiliates.

“Securities Act” means the Securities Act of 1933, as amended.

“Settlement Date” means the date determined under Section 7.4(c).

“Shares” means shares of Common Stock of the Company.

“Share Value” means the value of a Share based on the average closing price of a
Share, as the Board determines, during a consecutive three-month period
commencing on the first day of each January, April, July and October, or such
other value as the Board may provide for in advance.

“Stock Appreciation Right” means a right described in Section 5.7.

“Subsidiary” means any corporation, partnership or other entity of which at
least 50% of the economic interest in the equity or voting power is owned
(directly or indirectly) by the Company. In the event the Company becomes such a
subsidiary of another company (directly or indirectly), the provisions hereof
applicable to subsidiaries shall, unless otherwise determined by the Committee,
also be applicable to such parent company.

“Successor of the Optionee” means the legal representative of the estate of a
deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.

“Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company and Subsidiaries. Unless
otherwise provided in the Award Agreement, cessation of service as an officer,
employee, Director or consultant, or other covered positions shall not be
treated as a Termination of Service if the Participant continues without
interruption to serve thereafter in another one (or more) of such other
capacities, and Termination of Service shall be deemed to have occurred when
service in the final covered capacity ceases.

 

2. EFFECTIVE DATE AND TERMINATION OF PLAN.

The effective date of the Plan is the date of closing of the transaction
contemplated by the Contribution Agreement. The Plan shall not become effective
unless and until it is approved by the requisite percentage of the holders of
the Common Stock of the Company. The Plan shall terminate on, and no Award shall
be granted hereunder on or after, the 10-year anniversary of the earlier of the
approval of the Plan by (i) the Board or (ii) the shareholders of the Company;
provided, however, that the Board may at any time prior to that date terminate
the Plan.

 

5



--------------------------------------------------------------------------------

3. ADMINISTRATION OF PLAN.

(a) The Plan shall be administered by the Committee. The Committee, upon and
after such time as it is subject to Section 16 of the Exchange Act, shall
consist of at least two individuals each of whom shall be a “nonemployee
director” as defined in Rule 16b-3 as promulgated by the Securities and Exchange
Commission (“Rule 16b-3”) under the Exchange Act and shall, at such times as the
Company is subject to Section 162(m) of the Code (to the extent relief from the
limitation of Section 162(m) of the Code is sought with respect to Awards),
qualify as “outside directors” for purposes of Section 162(m) of the Code;
provided that no action taken by the Committee (including, without limitation,
grants) shall be invalidated because any or all of the members of the Committee
fails to satisfy the foregoing requirements of this sentence. The acts of a
majority of the members present at any meeting of the Committee at which a
quorum is present, or acts approved in writing by a majority of the entire
Committee, shall be the acts of the Committee for purposes of the Plan.
Notwithstanding the other foregoing provisions of this Section 3(a), any Award
under the Plan to a person who is a Director shall be made and administered by
the Board, or if so delegated by the Board, the Committee. If no Committee is
designated by the Board to act for these purposes, the Board shall have the
rights and responsibilities of the Committee hereunder and under the Award
Agreements.

(b) Subject to the provisions of the Plan, the Committee shall in its discretion
as reflected by the terms of the Award Agreements (i) authorize the granting of
Awards to Eligible Persons; and (ii) determine the eligibility of Eligible
Persons to receive an Award, as well as determine the number of Shares to be
covered under any Award Agreement, considering the position and responsibilities
of the Eligible Person, the nature and value to the Company of the Eligible
Person’s present and potential contribution to the success of the Company
whether directly or through Subsidiaries and such other factors as the Committee
may deem relevant.

(c) The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the Committee. An
amendment to an Award Agreement or other action by the Committee that
constitutes a repricing of an Option (or a Phantom Share described in
Section 7.4(c)(ii)) shall be considered an amendment of the Plan for purposes of
Section 13 (and, for the avoidance of doubt, any repricings will therefore
require shareholder approval). In the event that any Award Agreement or other
agreement hereunder provides (without regard to this sentence) for the
obligation of the Company or any affiliate thereof to purchase or repurchase
Shares from a Participant or any other person, then, notwithstanding the
provisions of the Award Agreement or such other agreement, such obligation shall
not apply to the extent that the purchase or repurchase would not be permitted
under Maryland law. The Participant shall take whatever additional actions and
execute whatever additional documents the Committee may in its reasonable
judgment deem necessary or advisable in order to carry out or effect one or more
of the obligations or restrictions imposed on the Participant pursuant to the
express provisions of the Plan and the Award Agreement.

(d) The Committee, in its discretion (taking into account, without limitation,
considerations under Section 16 of the Exchange Act), may delegate to the Chief
Executive Officer of the Company or his or her delegate, all or part of the
Committee’s authority and duties with respect to awards, including, without
limitation, the granting of awards to non-executive officers, where relief from
the limitation of Section 162(m) of the Code is not sought. Any such

 

6



--------------------------------------------------------------------------------

delegation by the Committee may, in the sole discretion of the Committee,
include a limitation as to the amount of awards that may be awarded during the
period of the delegation and may contain guidelines as to the determination of
the option exercise price, or price of other awards and the vesting criteria.
The Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate that
were consistent with the terms of the Plan.

 

4. SHARES AND UNITS SUBJECT TO THE PLAN.

(a) Subject to adjustments as provided in Section 14, the total number of Shares
subject to Awards granted under the Plan, in the aggregate, may not exceed
8,000,000. Subject to adjustments pursuant to Section 14, in no event may any
Optionee receive Options for more than 2,000,000 Shares on an annual basis.
Shares distributed under the Plan may be treasury Shares or authorized but
unissued Shares. Any Shares that have been granted as Restricted Stock or that
have been reserved for distribution in payment for Options, Phantom Shares or
other equity-based Awards but are later forfeited or for any other reason are
not payable under the Plan may again be made the subject of Awards under the
Plan.

(b) Shares subject to Dividend Equivalent Rights, other than Dividend Equivalent
Rights based directly on the dividends payable with respect to Shares subject to
Options or the dividends payable on a number of Shares corresponding to the
number of Phantom Shares awarded, shall be subject to the limitation of
Section 4(a). Notwithstanding Section 4(a), except in the case of Awards
intended to qualify for relief from the limitations of Section 162(m) of the
Code, there shall be no limit on the number of Phantom Shares or Dividend
Equivalent Rights to the extent they are paid out in cash that may be granted
under the Plan. If any Phantom Shares, Dividend Equivalent Rights or other
equity-based Awards under Section 9 are paid out in cash, then, notwithstanding
the first sentence of Section 4(a) above (but subject to the second sentence
thereof) the underlying Shares may again be made the subject of Awards under the
Plan.

(c) The certificates, if any, and other documentation or records for Shares
issued hereunder may include any legend which the Committee deems appropriate to
reflect any rights of first refusal or other restrictions on transfer hereunder
or under the Award Agreement, or as the Committee may otherwise deem
appropriate.

 

5. PROVISIONS APPLICABLE TO STOCK OPTIONS.

5.1. Grant of Option. Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the applicable Award
Agreement: (i) determine and designate from time to time those Eligible Persons
to whom Options are to be granted and the number of Shares to be optioned to
each Eligible Person; (ii) determine whether to grant Options intended to be
Incentive Stock Options, or to grant Non-Qualified Stock Options, or both (to
the extent that any Option does not qualify as an Incentive Stock Option, it
shall constitute a separate Non-Qualified Stock Option); provided that Incentive
Stock Options may only be granted to employees; (iii) determine the time or
times when and the manner and condition in which each Option shall be
exercisable and the duration of the exercise period; (iv) designate each Option
as one intended to be an Incentive Stock Option or as a Non-Qualified Stock
Option; and (v)

 

7



--------------------------------------------------------------------------------

determine or impose other conditions to the grant or exercise of Options under
the Plan as it may deem appropriate.

5.2. Option Price. The Option Price shall be determined by the Committee on the
date the Option is granted and reflected in the Award Agreement, as the same may
be amended from time to time. Any particular Award Agreement may provide for
different Option Prices for specified amounts of Shares subject to the Option;
provided that the Option Price shall not be less than 100% of the Fair Market
Value of a Share on the day the Option is granted.

5.3. Period of Option and Vesting.

(a) Unless earlier expired, forfeited or otherwise terminated, each Option shall
expire in its entirety upon the 10th anniversary of the date of grant or shall
have such other term as is set forth in the applicable Award Agreement. The
Option shall also expire, be forfeited and terminate at such times and in such
circumstances as otherwise provided hereunder or under the Award Agreement.

(b) Each Option, to the extent that the Optionee has not had a Termination of
Service and the Option has not otherwise lapsed, expired, terminated or been
forfeited, shall first become exercisable according to the terms and conditions
set forth in the Award Agreement, as determined by the Committee at the time of
grant. Unless otherwise provided in the Award Agreement or herein, no Option (or
portion thereof) shall ever be exercisable if the Optionee has a Termination of
Service before the time at which such Option (or portion thereof) would
otherwise have become exercisable, and any Option that would otherwise become
exercisable after such Termination of Service shall not become exercisable and
shall be forfeited upon such termination. Notwithstanding the foregoing
provisions of this Section 5.3(b), Options exercisable pursuant to the schedule
set forth by the Committee at the time of grant may be fully or more rapidly
exercisable or otherwise vested at any time in the discretion of the Committee.
Upon and after the death of an Optionee, such Optionee’s Options, if and to the
extent otherwise exercisable hereunder or under the applicable Award Agreement
after the Optionee’s death, may be exercised by the Successors of the Optionee.

5.4. Exercisability Upon and After Termination of Optionee.

(a) The Committee shall provide in the Award Agreement the extent (if any) to
which any Option may be exercised upon the Termination of Service of the
Optionee.

(b) Except as may otherwise be expressly set forth in this Section 5, and except
as may otherwise be expressly provided under the Award Agreement, no provision
of this Section 5 or of Section 14 is intended to or shall permit the exercise
of the Option to the extent the Option was not exercisable upon Termination of
Service.

5.5. Exercise of Options.

(a) Subject to vesting, restrictions on exercisability and other restrictions
provided for hereunder or otherwise imposed in accordance herewith, an Option
may be exercised, and payment in full of the aggregate Option Price made, by an
Optionee by written notice (in the form prescribed by the Committee) to the
Company, or pursuant to such alternative

 

8



--------------------------------------------------------------------------------

means and procedures as may be approved in advance by the Committee, specifying
the number of Shares to be purchased.

(b) Without limiting the scope of the Committee’s discretion hereunder, the
Committee may impose such other restrictions on the exercise of Options (whether
or not in the nature of the foregoing restrictions) as it may deem necessary or
appropriate.

5.6. Payment.

(a) The aggregate Option Price shall be paid in full upon the exercise of the
Option. Payment must be made by one of the following methods:

(i) a certified or bank cashier’s check, or in the discretion of the Committee,
a personal check;

(ii) subject to Section 12(e), the proceeds of a Company loan program or
third-party sale program or a notice acceptable to the Committee given as
consideration under such a program, in each case if permitted by the Committee
in its discretion, if such a program has been established and the Optionee is
eligible to participate therein;

(iii) if approved (or pre-approved) by the Committee in its discretion, Shares
of previously owned Common Stock, having an aggregate Fair Market Value on the
date of exercise equal to the aggregate Option Price;

(iv) if approved (or pre-approved) by the Committee in its discretion, through
the written election of the Optionee to have Shares withheld by the Company from
the Shares otherwise to be received, with such withheld Shares having an
aggregate Fair Market Value on the date of exercise equal to the aggregate
Option Price; or

(v) by any combination of such methods of payment or any other method acceptable
to the Committee in its discretion.

(b) Except in the case of Options exercised by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.

(c) Any fractional Shares resulting from an Optionee’s exercise that is accepted
by the Company shall be paid in cash.

5.7. Stock Appreciation Rights. The Committee, in its discretion, may also grant
a Stock Appreciation Right by permitting the Optionee to elect to receive, upon
the exercise of an Option, Shares with an aggregate Fair Market Value equal to
the excess of the Fair Market Value of the Shares with respect to which the
Option is being exercised over the aggregate Option Price, as determined as of
the day the Option is exercised; provided that, after consideration of possible
accounting issues, the Committee may permit a Stock Appreciation Right to be
settled

 

9



--------------------------------------------------------------------------------

in a combination of Shares and cash, or exclusively in cash, with an aggregate
Fair Market Value (or, to the extent of payment in cash, in an amount) equal to
such excess. Without limiting the Committee’s discretion hereunder, the
Committee is expressly authorized to cause the grant of a Stock Appreciation
Right (i) in tandem with an otherwise exercisable underlying Option, by having
the method of exercise under this Section 5.7 apply in addition to other methods
of exercise as to all or a portion of any particular Award under this Section 5,
or (ii) as a free-standing right, by having the method of exercise under this
Section 5.7 be the exclusive method of exercise.

5.8. Exercise by Successors. An Option may be exercised, and payment in full of
the aggregate Option Price made, by the Successors of the Optionee only by
written notice (in the form prescribed by the Committee) to the Company
specifying the number of Shares to be purchased. Such notice shall state that
the aggregate Option Price will be paid in full, or that the Option will be
exercised as otherwise provided hereunder, in the discretion of the Company or
the Committee, if and as applicable.

5.9. Nontransferability of Option. Each Option granted under the Plan shall be
nontransferable by the Optionee except by will or the laws of descent and
distribution of the state wherein the Optionee is domiciled at the time of his
death; provided, however, that the Committee may (but need not) permit other
transfers, where the Committee concludes that such transferability (i) does not
result in accelerated U.S. federal income taxation, (ii) does not cause any
Option intended to be an Incentive Stock Option to fail to be described in
Section 422(b) of the Code, and (iii) is otherwise appropriate and desirable.

5.10. Deferral. The Committee (taking into account, without limitation, the
possible application of Section 409A of the Code, as the Committee may deem
appropriate) may establish a program under which Participants will have Phantom
Shares subject to Section 7 credited upon their exercise of Options, rather than
receiving Shares at that time.

5.11. Certain Incentive Stock Option Provisions.

(a) In no event may an Incentive Stock Option be granted other than to employees
of a “subsidiary corporation” or a “parent corporation,” as defined in
Section 424(f) of the Code, with respect to the Company. The aggregate Fair
Market Value, determined as of the date an Option is granted, of the Common
Stock for which any Optionee may be awarded Incentive Stock Options which are
first exercisable by the Optionee during any calendar year under the Plan (or
any other stock option plan required to be taken into account under
Section 422(d) of the Code) shall not exceed $100,000.

(b) If Shares acquired upon exercise of an Incentive Stock Option are disposed
of in a disqualifying disposition within the meaning of Section 422 of the Code
by an Optionee prior to the expiration of either two years from the date of
grant of such Option or one year from the transfer of Shares to the Optionee
pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company (or any affiliate thereof)
thereupon has a tax-withholding obligation, shall pay to the Company (or such
affiliate) an amount equal to any

 

10



--------------------------------------------------------------------------------

withholding tax the Company (or affiliate) is required to pay as a result of the
disqualifying disposition.

(c) The Option Price with respect to each Incentive Stock Option shall not be
less than 100%, or 110% in the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners), of the Fair
Market Value of a Share on the day the Option is granted. Also, in the case of
such an individual who is granted an Incentive Stock Option, the term of such
Option shall be no more than five years from the date of grant.

 

6. PROVISIONS APPLICABLE TO RESTRICTED STOCK.

6.1. Grant of Restricted Stock.

(a) In connection with the grant of Restricted Stock, whether or not Performance
Goals (as provided for under Section 10) apply thereto, the Committee shall
establish one or more vesting periods with respect to the shares of Restricted
Stock granted, the length of which shall be determined in the discretion of the
Committee. Subject to the provisions of this Section 6, the applicable Agreement
and the other provisions of the Plan, restrictions on Restricted Stock shall
lapse if the Grantee satisfies all applicable employment or other service
requirements through the end of the applicable vesting period.

(b) Subject to the other terms of the Plan, the Committee may, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Restricted Stock to Eligible Persons; (ii) provide a specified
purchase price for the Restricted Stock (whether or not the payment of a
purchase price is required by any state law applicable to the Company);
(iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions, including any applicable Performance
Goals, to the grant of Restricted Stock under the Plan as it may deem
appropriate.

6.2. Certificates.

(a) Unless otherwise provided by the Committee, each Grantee of Restricted Stock
shall be issued Shares of Restricted Stock awarded under the Plan. Such Shares
of Restricted Stock shall be registered in the name of the Grantee. Without
limiting the generality of Section 4(c), the certificates, if any, and other
documentation and records for Shares of Restricted Stock issued hereunder may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer hereunder or under the Award Agreement, or as the
Committee may otherwise deem appropriate, and, without limiting the generality
of the foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

THE TRANSFERABILITY OF THESE SHARES OF STOCK IS SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) OF THE DCT INDUSTRIAL TRUST INC. AMENDED AND
RESTATED 2006 LONG-TERM INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND DCT INDUSTRIAL TRUST INC. COPIES OF SUCH PLAN
AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF DCT INDUSTRIAL TRUST INC. AT
518 17th STREET, SUITE 1700, DENVER, COLORADO 80202.

 

11



--------------------------------------------------------------------------------

(b) The Committee shall require that any stock certificates or other
documentation evidencing such Shares be held in custody by the Company or its
designee until the restrictions hereunder shall have lapsed. If and when such
restrictions so lapse, any such stock certificates shall be delivered by the
Company to the Grantee or his or her designee as provided in Section 6.3.

6.3. Restrictions and Conditions. Unless otherwise provided by the Committee,
the Shares of Restricted Stock awarded pursuant to the Plan shall be subject to
the following restrictions and conditions:

(i) Subject to the provisions of the Plan and the Award Agreements, during a
period commencing with the date of such Award and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished). Subject to the provisions of the
Award Agreements and clause (iii) below, the period of forfeiture with respect
to Shares granted hereunder shall lapse as provided in the applicable Award
Agreement. Notwithstanding the foregoing, unless otherwise expressly provided by
the Committee, the period of forfeiture with respect to such Shares shall only
lapse as to whole Shares.

(ii) Except as provided in the foregoing clause (i), below in this clause
(ii) or in Section 14, or as otherwise provided in the applicable Award
Agreement, the Grantee shall have, in respect of the Shares of Restricted Stock,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive any cash dividends. Certificates, if any,
for Shares (not subject to restrictions) shall be delivered to the Grantee or
his or her designee promptly after, and only after, the period of forfeiture
shall lapse without forfeiture in respect of such Shares of Restricted Stock.

(iii) Except as otherwise provided in the applicable Award Agreement, if the
Grantee has a Termination of Service by the Company and Subsidiaries for Cause
during the applicable period of forfeiture, then all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee.

 

7. PROVISIONS APPLICABLE TO PHANTOM SHARES.

7.1. Grant of Phantom Shares. Subject to the other terms of the Plan, the
Committee shall, in its discretion as reflected by the terms of the applicable
Award Agreement: (i) authorize the granting of Phantom Shares to Eligible
Persons and (ii) determine or impose other conditions to the grant of Phantom
Shares under the Plan as it may deem appropriate.

7.2. Term. The Committee may provide in an Award Agreement that any particular
Phantom Share shall expire at the end of a specified term.

 

12



--------------------------------------------------------------------------------

7.3. Vesting.

(a) Subject to Section 7.3(b), Phantom Shares shall vest as provided in the
applicable Award Agreement.

(b) Unless otherwise determined by the Committee at the time of grant, the
Phantom Shares granted pursuant to the Plan shall be subject to the following
vesting conditions:

(i) Subject to the provisions of the Award Agreement, if the Grantee has a
Termination of Service by the Company and Subsidiaries for Cause, all of the
Grantee’s Phantom Shares (whether or not such Phantom Shares are otherwise
vested) shall thereupon, and with no further action, be forfeited and cease to
be outstanding, and no payments shall be made with respect to such forfeited
Phantom Shares.

(ii) In the event that a Grantee has a Termination of Service, any and all of
the Grantee’s Phantom Shares which have not vested prior to or as of such
termination shall thereupon, and with no further action, be forfeited and cease
to be outstanding and the Participant’s vested Phantom Shares shall be settled
as set forth in Section 7.4.

7.4. Settlement of Phantom Shares.

(a) Each vested and outstanding Phantom Share shall be settled by the transfer
to the Grantee of one Share; provided that the Committee at the time of grant
(or, in the appropriate case, as determined by the Committee, thereafter) may
provide that, after consideration of possible accounting issues, a Phantom Share
may be settled (i) in cash at the applicable Phantom Share Value, (ii) in cash
or by transfer of Shares as elected by the Grantee in accordance with procedures
established by the Committee or (iii) in cash or by transfer of Shares as
elected by the Company.

(b) Payment (whether of cash or Shares) in respect of Phantom Shares shall be
made in a single sum by the Company; provided that, with respect to Phantom
Shares of a Grantee which have a common Settlement Date, the Committee may
permit the Grantee to elect in accordance with procedures established by the
Committee (taking into account, without limitation, Section 409A of the Code, as
the Committee may deem appropriate) to receive installment payments over a
period not to exceed 10 years, rather than a single-sum payment.

(c) Regarding the time at which payment in respect of Phantom Shares will be
made or commence:

(i) Unless otherwise provided in the applicable Award Agreement, the “Settlement
Date” with respect to a Phantom Share is the first day of the month to follow
the date on which the Phantom Share vests; provided that a Grantee may elect, in
accordance with procedures to be established by the Committee, that such
Settlement Date will be deferred as elected by the Grantee to the first day of
the month to follow the Grantee’s Termination of Service, or such other time as
may be permitted by the Committee. Unless otherwise determined by the Committee,
elections under this Section 7.4(c)(i) must, except as may otherwise be
permitted under the rules applicable under

 

13



--------------------------------------------------------------------------------

Section 409A of the Code, (A) be effective at least one year after they are
made, or, in the case of payments to commence at a specific time, be made at
least one year before the first scheduled payment and (B) defer the commencement
of distributions (and each affected distribution) for at least five years.

(ii) Notwithstanding Section 7.4(c)(i), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.

(iii) Notwithstanding the foregoing, the Settlement Date, if not earlier
pursuant to this Section 7.4(c), is the date of the Grantee’s death.

(d) Notwithstanding the other provisions of this Section 7, in the event of a
Change in Control, the Settlement Date shall be the date of such Change in
Control and all amounts due with respect to Phantom Shares to a Grantee
hereunder shall be paid as soon as practicable (but in no event more than 30
days) after such Change in Control, unless such Grantee elects otherwise in
accordance with procedures established by the Committee.

(e) Notwithstanding any other provision of the Plan, a Grantee may receive any
amounts to be paid in installments as provided in Section 7.4(b) or deferred by
the Grantee as provided in Section 7.4(c) in the event of an “Unforeseeable
Emergency.” For these purposes, an “Unforeseeable Emergency,” as determined by
the Committee in its sole discretion, is a severe financial hardship to the
Grantee resulting from a sudden and unexpected illness or accident of the
Grantee or “dependent,” as defined in Section 152(a) of the Code, of the
Grantee, loss of the Grantee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Grantee. The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:

(i) through reimbursement or compensation by insurance or otherwise,

(ii) by liquidation of the Grantee’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

(iii) by future cessation of the making of additional deferrals under
Section 7.4 (b) and (c).

Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.

7.5. Other Phantom Share Provisions.

(a) Rights to payments with respect to Phantom Shares granted under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge,

 

14



--------------------------------------------------------------------------------

encumbrance, attachment, garnishment, levy, execution, or other legal or
equitable process, either voluntary or involuntary; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish, or levy or execute on any right to payments or other benefits payable
hereunder, shall be void.

(b) A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder shall be made to the Grantee’s estate. If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 7.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.

(c) The Committee may establish a program under which distributions with respect
to Phantom Shares may be deferred for periods in addition to those otherwise
contemplated by foregoing provisions of this Section 7. Such program may
include, without limitation, provisions for the crediting of earnings and losses
on unpaid amounts, and, if permitted by the Committee, provisions under which
Participants may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.

(d) Notwithstanding any other provision of this Section 7, any fractional
Phantom Share will be paid out in cash at the Phantom Share Value as of the
Settlement Date.

(e) No Phantom Share shall be construed to give any Grantee any rights with
respect to Shares or any ownership interest in the Company. Except as may be
provided in accordance with Section 8, no provision of the Plan shall be
interpreted to confer upon any Grantee any voting, dividend or derivative or
other similar rights with respect to any Phantom Share.

7.6. Claims Procedures.

(a) To the extent that the Plan is determined by the Committee to be subject to
the Employee Retirement Income Security Act of 1974, as amended, the Grantee, or
his beneficiary hereunder or authorized representative, may file a claim for
payments with respect to Phantom Shares under the Plan by written communication
to the Committee or its designee. A claim is not considered filed until such
communication is actually received. Within 90 days (or, if special circumstances
require an extension of time for processing, 180 days, in which case notice of
such special circumstances should be provided within the initial 90-day period)
after the filing of the claim, the Committee will either:

(i) approve the claim and take appropriate steps for satisfaction of the claim;
or

(ii) if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of

 

15



--------------------------------------------------------------------------------

the Plan on which the denial is based and, if the denial is based in whole or in
part on any rule of construction or interpretation adopted by the Committee, a
reference to such rule, a copy of which shall be provided to the claimant; (C) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of the reasons why such material or
information is necessary; and (D) a reference to this Section 7.6 as the
provision setting forth the claims procedure under the Plan.

(b) The claimant may request a review of any denial of his claim by written
application to the Committee within 60 days after receipt of the notice of
denial of such claim. Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.

 

8. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

8.1. Grant of Dividend Equivalent Rights. Subject to the other terms of the
Plan, the Committee shall, in its discretion as reflected by the terms of the
Award Agreements, authorize the granting of Dividend Equivalent Rights to
Eligible Persons based on the regular cash dividends declared on Common Stock,
to be credited as of the dividend payment dates, during the period between the
date an Award is granted, and the date such Award is exercised, vests or
expires, as determined by the Committee. Such Dividend Equivalent Rights shall
be converted to cash or additional Shares by such formula and at such time and
subject to such limitation as may be determined by the Committee. With respect
to Dividend Equivalent Rights granted with respect to Options intended to be
qualified performance-based compensation for purposes of Section 162(m) of the
Code, such Dividend Equivalent Rights shall be payable regardless of whether
such Option is exercised. If a Dividend Equivalent Right is granted in respect
of another Award hereunder, then, unless otherwise stated in the Award
Agreement, in no event shall the Dividend Equivalent Right be in effect for a
period beyond the time during which the applicable portion of the underlying
Award is in effect.

8.2. Certain Terms.

(a) The term of a Dividend Equivalent Right shall be set by the Committee in its
discretion.

(b) Unless otherwise determined by the Committee, except as contemplated by
Section 8.4, a Dividend Equivalent Right is exercisable or payable only while
the Participant is an Eligible Person.

(c) Payment of the amount determined in accordance with Section 8.1 shall be in
cash, in Common Stock or a combination of the two, as determined by the
Committee.

(d) The Committee may impose such employment-related conditions on the grant of
a Dividend Equivalent Right as it deems appropriate in its discretion.

 

16



--------------------------------------------------------------------------------

8.3. Other Types of Dividend Equivalent Rights. The Committee may establish a
program under which Dividend Equivalent Rights of a type whether or not
described in the foregoing provisions of this Section 8 may be granted to
Participants. For example, and without limitation, the Committee may grant a
dividend equivalent right in respect of each Share subject to an Option or with
respect to a Phantom Share, which right would consist of the right (subject to
Section 8.4) to receive a cash payment in an amount equal to the dividend
distributions paid on a Share from time to time.

8.4. Deferral. The Committee may establish a program (taking into account,
without limitation, the possible application of Section 409A of the Code, as the
Committee may deem appropriate) under which Participants (i) will have Phantom
Shares credited, subject to the terms of Sections 7.4 and 7.5 as though directly
applicable with respect thereto, upon the granting of Dividend Equivalent
Rights, or (ii) will have payments with respect to Dividend Equivalent Rights
deferred. In the case of the foregoing clause (ii), such program may include,
without limitation, provisions for the crediting of earnings and losses on
unpaid amounts, and, if permitted by the Committee, provisions under which
Participants may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.

 

9. OTHER STOCK-BASED AWARDS.

The Committee shall have the right (i) to grant other Awards based upon the
Common Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain
conditions, the grant of convertible preferred shares, convertible debentures
and other exchangeable or redeemable securities or equity interests, and the
grant of Stock Appreciation Rights, (ii) to grant limited-partnership or any
other membership or ownership interests (which may be expressed as units or
otherwise) in a Subsidiary or operating or other partnership (or other affiliate
of the Company), with any Shares being issued in connection with the conversion
of (or other distribution on account of) an interest granted under the authority
of this clause (ii) to be subject, for the avoidance of doubt, to Section 4 and
the other provisions of the Plan, and (iii) to grant Awards valued by reference
to book value, fair value or performance parameters relative to the Company or
any Subsidiary or group of Subsidiaries.

 

10. PERFORMANCE GOALS.

The Committee, in its discretion, may, in the case of Awards (including, in
particular, Awards other than Options) intended to qualify for an exception from
the limitation imposed by Section 162(m) of the Code (“Performance-Based
Awards”), (i) establish one or more performance goals (“Performance Goals”) as a
precondition to the issuance or vesting of Awards, and (ii) provide, in
connection with the establishment of the Performance Goals, for predetermined
Awards to those Participants (who continue to meet all applicable eligibility
requirements) with respect to whom the applicable Performance Goals are
satisfied. The Performance Goals shall be based upon the criteria set forth in
Exhibit A hereto which is hereby incorporated herein by reference as though set
forth in full. The Performance Goals shall be established in a timely fashion
such that they are considered pre-established for purposes of the rules
governing performance-based compensation under Section 162(m) of the Code. Prior
to

 

17



--------------------------------------------------------------------------------

the award or vesting, as applicable, of affected Awards hereunder, the Committee
shall have certified that any applicable Performance Goals, and other material
terms of the Award, have been satisfied. Performance Goals which do not satisfy
the foregoing provisions of this Section 10 may be established by the Committee
with respect to Awards not intended to qualify for an exception from the
limitations imposed by Section 162(m) of the Code.

 

11. TAX WITHHOLDING.

11.1. In General. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding determined by the Committee to be
required by law. Without limiting the generality of the foregoing, the Committee
may, in its discretion, require the Participant to pay to the Company at such
time as the Committee determines the amount that the Committee deems necessary
to satisfy the Company’s obligation to withhold federal, state or local income
or other taxes incurred by reason of (i) the exercise of any Option, (ii) the
lapsing of any restrictions applicable to any Restricted Stock, (iii) the
receipt of a distribution in respect of Phantom Shares or Dividend Equivalent
Rights or (iv) any other applicable income-recognition event (for example, an
election under Section 83(b) of the Code).

11.2. Share Withholding.

(a) Upon exercise of an Option, if approved (or pre-approved) by the Committee
in its discretion, the Optionee may make a written election to have Shares then
issued withheld by the Company from the Shares otherwise to be received, or to
deliver previously owned Shares, in order to satisfy the liability for such
withholding taxes. In the event that the Optionee makes, and the Committee
permits, such an election, the number of Shares so withheld or delivered shall
have an aggregate Fair Market Value on the date of exercise sufficient to
satisfy the applicable withholding taxes. Where the exercise of an Option does
not give rise to an obligation by the Company to withhold federal, state or
local income or other taxes on the date of exercise, but may give rise to such
an obligation in the future, the Committee may, in its discretion, make such
arrangements and impose such requirements as it deems necessary or appropriate.

(b) Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may , if approved (or pre-approved) by
the Committee in its discretion, make a written election to have Shares withheld
by the Company from the Shares otherwise to be released from restriction, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes. In the event that the
Grantee makes such an election, the number of Shares so withheld or delivered
shall have an aggregate Fair Market Value on the date of exercise sufficient to
satisfy the applicable withholding taxes.

(c) Upon the making of a distribution in respect of Phantom Shares or Dividend
Equivalent Rights, the Grantee may, if approved (or pre-approved) by the
Committee in its discretion, make a written election to have amounts (which may
include Shares) withheld by the Company from the distribution otherwise to be
made, or to deliver previously owned Shares (not subject to restrictions
hereunder), in order to satisfy the liability for such withholding taxes. In the
event that the Grantee makes such an election, any Shares so withheld or
delivered

 

18



--------------------------------------------------------------------------------

shall have an aggregate Fair Market Value on the date of exercise sufficient to
satisfy the applicable withholding taxes.

11.3. Withholding Required. Notwithstanding anything contained in the Plan or
the Award Agreement to the contrary, the Participant’s satisfaction of any
tax-withholding requirements imposed by the Committee shall be a condition
precedent to the Company’s obligation as may otherwise be provided hereunder to
provide Shares to the Participant and to the release of any restrictions as may
otherwise be provided hereunder, as applicable; and the applicable Option,
Restricted Stock, Phantom Shares or Dividend Equivalent Rights shall be
forfeited upon the failure of the Participant to satisfy such requirements with
respect to, as applicable, (i) the exercise of the Option, (ii) the lapsing of
restrictions on the Restricted Stock (or other income-recognition event) or
(iii) distributions in respect of any Phantom Share or Dividend Equivalent
Right.

 

12. REGULATIONS AND APPROVALS.

(a) The obligation of the Company to sell Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b) The Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.

(c) Each grant of Options, Restricted Stock, Phantom Shares (or issuance of
Shares in respect thereof) or Dividend Equivalent Rights (or issuance of Shares
in respect thereof), or other Award under Section 9 (or issuance of Shares in
respect thereof), is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Phantom Shares, Dividend Equivalent Rights, other Awards or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Award made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.

(d) In the event that the disposition of stock acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act,
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required under the Securities Act, and
the Committee may require any individual receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to represent to the Company
in writing that such Shares are acquired for investment only and not with a view
to distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.

 

19



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of the Plan, the Company shall not be
required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.

(f) In the case of any Award that constitutes deferred compensation within the
meaning of Section 409A of the Code, including any grants of Phantom Shares, any
payment to a “specified employee” within the meaning of Section 409A of the Code
on account of separation of service of such specified employee shall be made no
earlier than six months and a day after such specified employee’s separation
from service or the date of such specified employee’s death, if earlier.

 

13. INTERPRETATION AND AMENDMENTS; OTHER RULES.

The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate. Without limiting the
generality of the foregoing, the Committee may (i) determine the extent, if any,
to which Options, Phantom Shares or Shares (whether or not Shares of Restricted
Stock) or Dividend Equivalent Rights shall be forfeited (whether or not such
forfeiture is expressly contemplated hereunder); (ii) interpret the Plan and the
Award Agreements hereunder, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, provided that the Committee’s interpretation shall not be entitled to
deference on and after a Change in Control except to the extent that such
interpretations are made exclusively by members of the Committee who are
individuals who served as Committee members before the Change in Control; and
(iii) take any other actions and make any other determinations or decisions that
it deems necessary or appropriate in connection with the Plan or the
administration or interpretation thereof. In the event of any dispute or
disagreement as to the interpretation of the Plan or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan, the decision of the Committee, except as provided in clause (ii) of
the foregoing sentence, shall be final and binding upon all persons. Unless
otherwise expressly provided hereunder, the Committee, with respect to any
grant, may exercise its discretion hereunder at the time of the Award or
thereafter. The Board may amend the Plan as it shall deem advisable, except that
no amendment may adversely affect a Participant with respect to an Award
previously granted without such Participant’s written consent unless such
amendments are required in order to comply with applicable laws; provided,
however, that the Plan may not be amended without shareholder approval in any
case in which amendment in the absence of shareholder approval would cause the
Plan to fail to comply with any applicable legal requirement or applicable
exchange or similar rule.

 

14. CHANGES IN CAPITAL STRUCTURE.

(a) If (i) the Company or Subsidiaries shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or Subsidiaries or a transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or Subsidiaries, or any distribution to holders of Common Stock other than
ordinary cash

 

20



--------------------------------------------------------------------------------

dividends (but including special or extraordinary cash dividends), shall occur
or (iii) any other event shall occur which in the judgment of the Committee
necessitates action by way of adjusting the terms of the outstanding Awards,
then:

(x) the maximum aggregate number and kind of Shares which may be made subject to
Options and Dividend Equivalent Rights under the Plan, the maximum aggregate
number and kind of Shares of Restricted Stock that may be granted under the
Plan, the maximum aggregate number of Phantom Shares and other Awards which may
be granted under the Plan shall be equitably and proportionately adjusted by the
Committee in its discretion; and

(y) the Committee shall take any such action as in its discretion shall be
necessary to maintain each Optionees’ rights hereunder (including under their
Award Agreements) so that they are substantially in their respective Options,
Phantom Shares and Dividend Equivalent Rights substantially proportionate to the
rights existing in such Options, Phantom Shares and Dividend Equivalent Rights
prior to such event, including, without limitation, adjustments in (A) the
number of Options, Phantom Shares and Dividend Equivalent Rights (and other
Awards under Section 9) granted, (B) the number and kind of shares or other
property to be distributed in respect of Options, Phantom Shares and Dividend
Equivalent Rights (and other Awards under Section 9 as applicable), (C) the
Option Price and Phantom Share Value, and (D) performance-based criteria
established in connection with Awards (to the extent consistent with
Section 162(m) of the Code, as applicable); provided that, in the discretion of
the Committee, the foregoing clause (D) may also be applied in the case of any
event relating to a Subsidiary if the event would have been covered under this
Section 14(a) had the event related to the Company.

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 4
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Committee in its discretion.

(b) Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 6, including
depositing any certificates therefor with the Company.

(c) If the Company shall be consolidated or merged with another corporation or
other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 6.3(a) may be required to deposit
with the successor corporation the certificates, if any, for the stock or
securities or the other property that the Grantee is entitled to receive by
reason of ownership of Restricted Stock in a manner consistent with
Section 6.2(b), and such stock, securities or other property shall become
subject to the restrictions and requirements imposed by Section 6.3(a), and the
certificates therefor or other evidence thereof shall bear a legend similar in
form and substance to the legend set forth in Section 6.2(a).

 

21



--------------------------------------------------------------------------------

(d) If a Change in Control shall occur, then the Committee, as constituted
immediately before the Change in Control, may make such adjustments as it, in
its discretion, determines are necessary or appropriate in light of the Change
in Control, provided that the Committee determines that such adjustments do not
have an adverse economic impact on the Participant as determined at the time of
the adjustments.

(e) The judgment of the Committee with respect to any matter referred to in this
Section 14 shall be conclusive and binding upon each Participant without the
need for any amendment to the Plan.

 

15. MISCELLANEOUS.

15.1. No Rights to Employment or Other Service. Nothing in the Plan or in any
grant made pursuant to the Plan shall confer on any individual any right to
continue in the employ or other service of the Company or Subsidiaries or
interfere in any way with the right of the Company or Subsidiaries and its
shareholders to terminate the individual’s employment or other service at any
time.

15.2. Right of First Refusal; Right of Repurchase. At the time of grant, the
Committee may provide in connection with any grant made under the Plan that
Shares received hereunder shall be subject to a right of first refusal pursuant
to which the Company shall be entitled to purchase such Shares in the event of a
prospective sale of the Shares, subject to such terms and conditions as the
Committee may specify at the time of grant or (if permitted by the Award
Agreement) thereafter, and to a right of repurchase, pursuant to which the
Company shall be entitled to purchase such Shares at a price determined by, or
under a formula set by, the Committee at the time of grant or (if permitted by
the Award Agreement) thereafter, subject to such other terms and conditions as
the Committee may specify at the time of grant.

15.3. No Fiduciary Relationship. Nothing contained in the Plan (including
without limitation Sections 7.5(c) and 8.4, and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company or Subsidiaries, or
their officers or the Committee, on the one hand, and the Participant, the
Company, Subsidiaries or any other person or entity, on the other.

15.4. No Fund Created. Any and all payments hereunder to any Participant shall
be made from the general funds of the Company (or, if applicable, a
participating subsidiary), no special or separate fund shall be established or
other segregation of assets made to assure such payments, and the Phantom Shares
(including for purposes of this Section 15.4 any accounts established to
facilitate the implementation of Section 7.4(c)) and any other similar devices
issued hereunder to account for Plan obligations do not constitute Common Stock
and shall not be treated as (or as giving rise to) property or as a trust fund
of any kind; provided, however, that the Company may establish a mere
bookkeeping reserve to meet its obligations hereunder or a trust or other
funding vehicle that would not cause the Plan to be deemed to be funded for tax
purposes or for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The obligations of the Company under the Plan are
unsecured and constitute a mere promise by the Company to make benefit payments
in the future and, to the extent that any person acquires a right to receive
payments under the Plan from the Company, such right shall be

 

22



--------------------------------------------------------------------------------

no greater than the right of a general unsecured creditor of the Company. (If
any affiliate of the Company is or is made responsible with respect to any
Awards, the foregoing sentence shall apply with respect to such affiliate.)
Without limiting the foregoing, Phantom Shares and any other similar devices
issued hereunder to account for Plan obligations are solely a device for the
measurement and determination of the amounts to be paid to a Grantee under the
Plan, and each Grantee’s right in the Phantom Shares and any such other devices
is limited to the right to receive payment, if any, as may herein be provided.

15.5. Notices. All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Participant, shall be
delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company. Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 15.5.

15.6. Exculpation and Indemnification. The Company shall indemnify and hold
harmless the members of the Board and the members of the Committee from and
against any and all liabilities, costs and expenses incurred by such persons as
a result of any act or omission to act in connection with the performance of
such person’s duties, responsibilities and obligations under the Plan, if such
person acts in good faith and in a manner that he or she reasonably believes to
be in, or not opposed to, the best interests of the Company, to the maximum
extent permitted by law.

15.7. Captions. The use of captions in this Plan is for convenience. The
captions are not intended to provide substantive rights.

15.8. Governing Law. THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MARYLAND.

ADOPTED: JULY 21, 2006

APPROVED BY STOCKHOLDERS: OCTOBER 6, 2006

AMENDED AND RESTATED: MAY 3, 2007

 

23



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

Performance-Based Awards intended to qualify as “performance based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee. Performance Criteria may
(but need not) be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.

“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any Participating Company
or any division or operating unit thereof:

(i) pre-tax income;

(ii) after-tax income;

(iii) net income (meaning net income as reflected in the Company’s financial
reports for the applicable period, on an aggregate, diluted and/or per share
basis);

(iv) operating income;

(v) cash flow;

(vi) earnings per share;

(vii) return on equity;

(viii) return on invested capital or assets;

(ix) cash or funds available for distribution;

(x) appreciation in the fair market value of the Common Stock;

(xi) return on investment;

(xii) total return to shareholders (meaning the aggregate Common Stock price
appreciation and dividends paid (assuming full reinvestment of dividends) during
the applicable period);

(xiii) net earnings growth;

(xiv) stock appreciation (meaning an increase in the price or value of the
Common Stock after the date of grant of an award and during the applicable
period);

 

A-1



--------------------------------------------------------------------------------

(xv) related return ratios;

(xvi) increase in revenues;

(xvii) net earnings;

(xviii) changes (or the absence of changes) in the per share or aggregate market
price of the Company’s Common Stock;

(xix) number of securities sold;

(xx) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
Company’s financial reports for the applicable period;

(xxi) total revenue growth (meaning the increase in total revenues after the
date of grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period);

(xxii) the Company’s published ranking against its peer group of real estate
investment trusts based on total shareholder return;

(xxiii) funds from operations;

(xxiv) same-store sales from period to period;

(xxv) objectively determinable capital deployment;

(xxvi) realized gains on assets; and

(xxvii) objectively determinable expense management.

Performance Goals may be absolute amounts or percentages of amounts or may be
relative to the performance of other companies or of indexes, and may be on an
aggregate, per-share or other similar basis.

To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance Goals, for each
fiscal year of the Company, there shall be objectively determinable adjustments,
as determined in accordance with GAAP, to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.

 

A-2